 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   GARY R KING,
                                                          Case No. C18-5722-RBL-TLF
 7                             Petitioner,
            v.                                            ORDER TO SHOW CAUSE OR
 8                                                        AMEND
     STATE OF WASHINGTON,
 9
                               Respondent.
10

11          Petitioner, who is proceeding pro se, filed a Petition for Writ of Habeas Corpus pursuant

12   to 28 U.S.C. § 2254. Dkt. 1. Petitioner names the State of Washington as the respondent.

13          Under Rule 2(a) of the Rules Governing Section 2254 Cases, “the petition must name as

14   respondent the state officer who has custody.” (emphasis added). That state officer is the person

15   “with the ability to produce the prisoner’s body before the habeas court.” Rumsfeld v. Padilla,

16   542 U.S. 426, 435 (2004). The proper state officer is determined based on petitioner’s custody at

17   the time he filed his petition. See, e.g., Carson v. Hood, 1999 WL 978017 at *3 (D. Oregon

18   1999) (noting that warden was a proper respondent because warden had control of petitioner’s

19   release when petitioner initially filed his petition); see also Maleng v. Cook, 490 U.S. 488, 490-

20   91 (1989) (when prisoner filed petition while restrained, custodian was proper respondent even

21   after petitioner was released). Failure of petitioner to name the correct respondent deprives the

22   Court of personal jurisdiction. Smith v. Idaho, 392 F.3d 350, 354-55 (9th Cir. 2004).

23

24

25

     ORDER TO SHOW CAUSE OR AMEND - 1
 1         Therefore, it is ORDERED:

 2         1) Petitioner must file an amended petition naming the correct respondent, or otherwise

 3            show cause why the Court should not recommend his petition be dismissed for lack of

 4            personal jurisdiction, on or before January 4, 2019.

 5         2) The Clerk is directed to provide a copy of this Order to petitioner.

 6

 7         Dated this 4th day of December, 2018.

 8

 9


                                                        A
10

11                                                      Theresa L. Fricke
                                                        United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER TO SHOW CAUSE OR AMEND - 2
